Citation Nr: 0019428	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran subsequently moved, and 
the RO in Chicago, Illinois, now has jurisdiction over the 
matter. 


REMAND

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The record in this case 
contains two Department of Defense (DD) Form 214's, identical 
in all aspects (including the listing of the veteran's 
military specialty as auto mechanic) but one: the first DD 
214 does not list the Purple Heart Medal among the veteran's 
awards and citations, and the second contains the words 
"purple heart" in the section "decorations, medals, 
badges, commendations, citations, ribbons awarded or 
authorized."  The veteran testified at his June 1998 RO 
hearing that he was told during his military service that he 
had been awarded the Purple Heart Medal, that he never 
received the paperwork associated with the award, but that it 
appeared on his DD 214 when he received it at discharge from 
military service.  He said that likewise, he did not receive 
the paperwork for his other awards.

The Board has noticed several typographical inconsistencies 
associated with the words "purple heart" on the second DD 
214.  First, the letters are typed in a different 
typographical font than the letters in the rest of the 
document.  Second, the letters are larger than on the other 
listed commendations; third, they are lighter in text.  
Parenthetically, the record does not reflect that service 
connection has been established for any combat wounds, and 
neither DD 214 shows that the veteran was awarded the Combat 
Infantryman's Badge.  It therefore appears that someone other 
than the service department added the words "purple heart" 
to the second DD 214.  The veteran may nonetheless have been 
awarded the Purple Heart Medal by administrative action taken 
subsequent to the issuance of the first DD 214.  Because the 
RO denied the veteran's claim on the basis that it was unable 
to verify the veteran's stressors, the award of the Purple 
Heart Medal is highly probative.  In light of the 
inconsistencies as outlined above, the Board concludes that a 
current DD 214 and any other relevant service personnel 
records should be associated with the claims file to clarify 
whether the veteran was awarded a Purple Heart Medal.

Further, the veteran testified at his December 1999 hearing 
before a Board Member sitting in Chicago, Illinois, that 
Marine and Army personnel on guard duty, including a soldier 
identified by his last name (M.), were killed by Viet Cong 
suicide squads on December 25, 1965 (the RO is directed to 
refer to the hearing transcript to determine the name of M.).  
The veteran said he "used to see him all the time," and he 
made a reference to the camp being renamed Camp M. when the 
veteran was restationed to a different duty station.  The 
veteran mentioned M. during his June 1998 RO hearing, but 
merely in the context that his unit was stationed at Camp M., 
and the hearing officer therefore did not request that the 
death of M. be verified in its June 1998 letter to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).

In other words, the RO has not attempted to verify that M. 
was killed on December 25, 1965.  The veteran had not given 
any specific names at the time the RO made its attempt to 
verify the alleged in-service stressors in June 1998.  In the 
June 1998 letter, the RO stated that the veteran "saw other 
soldiers wounded and killed but does not recall their names 
or units."  In light of the veteran's testimony at the 
Travel Board hearing, more specific information is currently 
available, and the VA must assist the veteran in the 
development of his claim.

If any of the veteran's claimed stressors are verified, the 
veteran must be afforded a VA psychiatric examination to 
determine if his PTSD is causally linked to the verified 
stressor.  

In summary, the RO should make a specific adjudicatory 
determination as to whether the appellant was in combat; ask 
him to provide any further specific information as to his 
alleged stressors; utilize the assistance of the USASCRUR; 
make a specific determination as to which stressor(s) are 
verified; and, only if a stressor is verified, have the 
appellant examined by a VA psychiatrist to determine any link 
between the diagnosis of PTSD and any verified stressor.

Accordingly, the following development should be undertaken 
by the RO:

1.  The RO should attempt to verify 
whether the veteran has been awarded the 
Purple Heart Medal.  The RO should 
associate a current DD 214 with the 
record, or use any other means to verify 
if the veteran was awarded the medal, to 
include obtaining other service personnel 
records that may be available.  
Thereafter, the RO should make a specific 
adjudicatory determination as to whether 
the appellant was in combat.

2.  If the RO is unable to verify that 
the veteran received the Purple Heart 
Medal or engaged in combat, it must then 
attempt to verify the veteran's alleged 
in-service stressors, to include the 
death of M. on December 25, 1965.  (The 
RO is directed to the transcript of 
Travel Board testimony, presented by the 
veteran in December 1999, pages 3 and 4, 
for the last name of M.)  The RO should 
request from the veteran, through his 
representative, a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors, to include any information 
regarding the death of M.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible.

3.  Thereafter, the RO should review the 
file and prepare a summary of all the 
claimed stressors, to include the death 
of M. on December 25, 1965.  This summary 
and a copy of the veteran's DD Form 214 
and all associated service documents 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.

4.  If, and only if, any of the claimed 
stressors are verified, the veteran 
should be scheduled for a VA psychiatric 
examination to determine whether the 
diagnostic criteria for PTSD are met and, 
if so, whether his PTSD is causally 
linked to one or more of the verified 
inservice stressor, in accordance with 
DSM-IV.  All indicated studies are to be 
performed.  The RO must provide the 
examiner with a summary of any stressors 
that have been verified by USASCRUR, and 
the examiner must be instructed that only 
these verified events may be considered 
for the purpose of determining whether 
exposure to an in-service stressor is 
causally linked to a current diagnosis of 
PTSD.  The report of examination should 
include the complete rationale for all 
opinions expressed.  Copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, should be made available to the 
examiner for review.

5.  Thereafter, the RO must review the 
examination report to ensure that it is  
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

6.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of the REMAND is to obtain additional relevant 
evidence.  The veteran is hereby notified that a failure to 
report for his scheduled examination may result in the denial 
of his claim.  At this juncture, however, the Board intimates 
no opinion, favorable or unfavorable, as to the merits of 
this claim.  

The veteran may submit additional evidence in support of his 
claim; however, no further action is necessary unless 
otherwise notified by the RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


